                              1 Gary M. Kaplan (State Bar No. 155530)
                                gkaplan@fbm.com
                              2 Farella Braun + Martel LLP
                                235 Montgomery Street, 17th Floor
                              3 San Francisco, California 94104
                                Telephone: (415) 954-4400
                              4 Facsimile: (415) 954-4480

                              5 Attorneys for FIRST FINANCIAL BANK,
                                AN ARKANSAS BANKING CORPORATION
                              6

                              7

                              8                                  UNITED STATES DISTRICT COURT

                              9                 NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

                           10

                           11 QUSAY KASIM,,                                           Case No. 3:18-cv-07613-JSC
                                                                                                4:18-cv-7613-HSG
                           12                      Plaintiff,                         ORDER GRANTING MOTION FOR
                                                                                      EXTENSION OF TIME TO RESPOND TO
                           13             vs.                                         COMPLAINT BY FIRST FINANCIAL
                                                                                      BANK, AN ARKANSAS BANKING
                           14 BANK OF AMERICA, N.A.; FIRST
                              FINANCIAL BANK; FIRST NATIONAL                          CORPORATION
                           15 BANK OF OMAHA; EQUIFAX
                              INFORMATION SERVICES, LLC; and,
                           16 EXPERIAN INFORMATION SERVICES,
                              INC.,
                           17
                                         Defendants.
                           18
                           19             The Court having considered the Motion for Extension of Time to Respond to Complaint
                           20 (the “Motion”) submitted by defendant First Financial Bank, an Arkansas banking corporation

                           21 (“FFB”), the support Declaration of Mark H. Allison, and the record in this case, and having

                           22 determined that adequate notice of the Motion was given to parties in interest as appropriate under

                           23 the circumstances and that good cause exists for granting the Motion,

                           24             IT IS HEREBY ORDERED that:
                           25             1.       The Motion is GRANTED.
                           26             2.       The deadline for FFB to respond to Plaintiff’s Complaint is extended by 30 days, to
                           27 February 15, 2019, or such later date as Plaintiff and FFB may agree or the Court may Order.

                           28
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor    ORDER GRANTING MOT. FOR EXTENSION OF                                                   36986\10367886.1
 San Francisco, California 94104
         (415) 954-4400            TIME TO RESPOND TO COMPLAINT BY FIRST
                                   FINANCIAL BANK - Case No. 4:18-cv-7613-HSG
                                                             3:18-cv-07613-JSC
                              1           IT IS SO ORDERED.
                              2

                              3 Dated: _________________
                                           1/22/2019
                              4

                              5                                                  UNITED STATES DISTRICT JUDGE

                              6

                              7

                              8

                              9

                           10

                           11

                           12

                           13

                           14

                           15

                           16

                           17

                           18
                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28
   Farella Braun + Martel LLP
                                   ORDER GRANTING MOT. FOR EXTENSION OF                                    36986\10367886.1
                           th
235 Montgomery Street, 17 Floor
 San Francisco, California 94104
                                                                                 2
         (415) 954-4400            TIME TO RESPOND TO COMPLAINT BY FIRST
                                   FINANCIAL BANK - Case No. 4:18-cv-7613-HSG
                                                             3:18-cv-07613-JSC
